          Case 1:21-cv-03523-MKV Document 15 Filed 08/20/21 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/20/2021
 CONSTANCIO AZUETA and TELESFORO
 REYES,

                            Plaintiffs,
                                                               1:21-cv-3523 (MKV)
                     -against-
                                                                      ORDER
 D AND A COFFEE LLC and RONEN
 GRADY,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Parties were directed to submit documents in anticipation of the Initial Pretrial

Conference in this case one week in advance of the conference. [ECF No. 13]. No documents

were filed by August 18, 2021. The Court then directed Parties to submit their joint letter and

proposed case management plan by August 20, 2021 at 5:00pm. [ECF No. 14]. No documents

were filed.

       Accordingly, IT IS HEREBY ORDERED the Initial Pre-Trial Conference scheduled for

August 25, 2021 at 4:00pm is adjourned to September 1, 2021 at 10:00am. Parties are

admonished to comply with the Court’s Individual Rules and must submit a joint letter and

proposed case management plan one week in advance of the Initial Pre-Trial Conference. The

Parties should further explain why they failed to comply with the Court’s two previous orders.

Failure to comply with this Order may result in sanctions, including preclusion of a claim or

defense, or dismissal of this action.

SO ORDERED.
                                                     _________________________________
Date: August 20, 2021                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
